Citation Nr: 0123301	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  95-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1939 to 
June 1946; he was a prisoner of war from May 10, 1942, to 
September 8, 1945.  The appellant is his widow.

This matter arises from a rating decision rendered in March 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In August 1999, the Board denied the benefit sought on 
appeal.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the Court vacated the Board's August 1999 
decision, and remanded the matter for readjudication.  This 
remand is intended to comply with the Court's order.


REMAND

The appellant argues, in part, that the veteran died as the 
result of metastatic lung cancer which was attributable to 
his cigarette smoking that began during military service. 

The appellant's claim for dependency and indemnity 
compensation benefits was received by VA in December 1993.  
On or before June 9, 1998, a claim for service connection for 
disability or death based upon the use of tobacco products 
consists of three issues:  (1) direct or presumptive service 
connection under the provisions of 38 C.F.R. §§ 3.303 and 
3.307; (2) direct service connection based upon the inservice 
use of tobacco products; and (3) secondary service connection 
based upon a disability or death resulting from nicotine 
dependence held to have been acquired during military 
service.  

For claims alleging a direct link between tobacco use in 
service and a current disability or death, the claimant must 
provide medical evidence of a current disability or death, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability or death and tobacco use during active service.  
For claims alleging secondary service connection for a 
current disease or death on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability or death, medical evidence 
that nicotine dependence arose in service, and medical 
evidence of a relationship between the current disability or 
death and the nicotine dependence.

Parenthetically, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, (VCAA) Pub. L. No. 106-475  
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
This law redefines the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7, subpart 
(a), 224 Stat. 2096, 2099-2100.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following:

1.  The RO should contact the appellant 
and request that she provide, or 
identify, any additional sources of 
corroborating evidence of the veteran's 
pre-service, in-service, and postservice 
use of tobacco.  Any corroborating 
evidence provided should be associated 
with the claims folder.

2.  If the appellant identifies 
additional sources of corroborating 
evidence, the RO should contact all such 
sources and request relevant 
corroborating information of the 
veteran's tobacco use prior to service, 
in service, or after service.

3.  The claims folder should then be 
forwarded to a VA physician for review.  
The physician should offer opinions:  (1) 
whether it is as likely as not that the 
in-service use of tobacco products 
resulted in the veteran's metastatic lung 
cancer; (2) whether nicotine dependence 
incurred during the veteran's military 
service; and (3) if nicotine dependence 
was incurred in service, whether it is as 
likely as not that there is a causal 
relationship between such nicotine 
dependence and the metastatic lung cancer 
that resulted in the veteran's demise.  
The examiner should offer a complete 
rationale for each opinion and conclusion 
expressed.

4.  The RO should review the examiner's 
opinions to ensure that they are in 
compliance with this remand.  If not, 
they should be returned to the physician 
for clarification.

5.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, both the appellant and 
her representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The purpose of this remand is both to obtain clarifying 
information and to accord the appellant due process of law.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


